DORÉ, Judge.
For the reasons this day handed down in the case of LeBlanc v. Thibodaux, La.App., 60 So.2d 421, it is ordered that the judgment is affirmed in so far as the defendant Preferred Accident Insurance Company is concerned, and is reversed, annulled and set aside in so far as defendants Dennis Thibodaux and George Thi-bodaux are concerned and this suit is hereby remanded to the District Court for decision on the merits as to said defendants; the costs of this appeal to be paid by George and Dennis Thibodaux; all other costs to await the final decision on the merits.